DETAILED ACTION
Examiner has received and accepted the amended claims and remarks filed on 11 January 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
The Objection to the Specification has been withdrawn. 
Applicant’s arguments with respect to Claims 4 - 7 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 4 - 7 has been withdrawn. 
Applicant’s arguments with respect to Claims 1 - 9 have been fully considered and are persuasive.  The 103 Rejection of Claims 1 - 9 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 12 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest piece of art, US 2007/0062531, discloses a breathing apparatus, in Figure 3C, comprising a tube (tube where 10 is present) having a proximal end (open side) and a distal end connected to a splitter (end splitting to 14, 16),; a first branch (16) having a proximal end connected to the splitter and a distal end that is connected to outside air (Figure 3C); a first sensor (405) operatively coupled to a processing module (403); a first flow control valve (401) arranged in the first branch and operatively connected to the processing module (Figure 3C); a second branch (14) having a proximal end connected to the splitter and a distal end connected to an 
As such, the prior art fails to anticipate nor render obvious the breathing apparatus comprising: the tube connected to a breathing mask; the first branch distal end being open directly to the outside air; wherein the first sensor is a gas sensor enabling the processing module to determine a concentration of carbon dioxide; and wherein the first flow control valve and the second flow control valve are controlled by the processing module in response to the concentration of carbon dioxide determined by the processing module, in combination with the recited claim limitations. A combination with US 2004/0087867 would render both apparatuses unsatisfactory for their intended purpose. The features not found in the art are critical to the applicant’s invention as they allow for respiratory training e.g. to aid patients with pulmonary disease as discussed in [0095] of the published specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856